Exhibit 99.1 181 University Ave., Suite 2000 Toronto, ON M5H 3M7 Tel: 416.703-6298 Fax: 416-703-7764 NEWSRELEASE ————— LAKE SHORE GOLD CONFIRMS AND EXTENDS S2 FOLD NOSE MINERALIZATION AT TIMMINS DEPOSIT, CONTINUES EVALUATION OF HIGH-GRADE GOLD MINERALIZATION SOUTHWEST OF THUNDER CREEK IN 144 GAP · Drilling on North Limb of second Timmins Deposit fold nose structure (“S2 Fold Nose”) intersects 12.32 gpt over 9.3 m (including 27.70 gpt over 3.3 m), 5.57 gpt over 11.6 m and 11.72 gpt over 9.7 m (including 28.84 gpt over 1.6 m) · Drilling on South Limb of S2 Fold Nose intersects, 12.85 gpt over 5.4 m, 23.7 gpt over 5.0 m, and 7.82 gpt over 3.6 m · Drilling below current resources in Footwall and Ultramafic zones intersects new gold mineralization, including 38.56 gpt over 3.1 m, 6.28 gpt over 4.20 m, 14.8 gpt over 4.9 m and 7.10 gpt over 5.5 m · Review of geology west of Thunder Creek indicates excellent potential for multiple porphyry intrusions and additional gold mineralization southwest of Thunder Creek along Thunder Creek-144 Trend. TORONTO, ONTARIO (Marketwired – October 21, 2014) - Lake Shore Gold Corp. (TSX:LSG) (NYSE MKT:LSG) ("Lake Shore Gold" or the "Company") today announced results from 48 holes totaling 13,916 metres (“m”) of exploration drilling at the Timmins West Mine. The holes being reported represent the bulk of the 20,000 m exploration program announced in January 2014. 40 holes (9,540 m) were designed to test the S2 Fold Nose, a second fold nose structure similar to the main Timmins Deposit fold nose which hosts most of the Deposit’s existing reserves, as well as depth extensions of the Ultramafic and Footwall zones between the 790 and 1050 m levels. An additional eight widely-spaced holes (4,376 m) were drilled to explore the contact between the Timmins Deposit and Thunder Creek.All drilling was completed from five main platforms at the Timmins Deposit located on the 750, 790 and 830 levels. Tony Makuch, President and CEO of Lake Shore Gold, commented: "Today’s results from drilling in the S2 Fold Nose confirm the presence of elevated gold values and identify opportunities for extensions and new areas of gold mineralization.The S2 Fold Nose is a high potential exploration target with similar characteristics to the Deposit’s main fold nose structure. Intersecting high-grade mineralization in both the North and South limbs of the S2 Fold Nose is very encouraging, with additional drilling now planned for the purpose of proving continuity of the zones in both limbs. “Today’s results come two weeks after we announced the intersection of wide, high-grade mineralization in the 144 Gap. A review of the geology at Thunder Creek and 144 increasingly suggests that there may be multiple lenses of gold mineralization southwest of Thunder Creek extending into the 144 Gap with the potential for additional deposits further along the Thunder Creek-144 Trend. Considering recent drill results at both Timmins Deposit and Thunder Creek, we are increasingly optimistic about the potential to identify new resources at Timmins West Mine as more work is completed. Given the proximity of new mineralization in the S2 Fold Nose and Thunder Creek to existing mine development (between 100 and 700 m), the Company is planning to establish exploration drifts into these areas as part of a more aggressive underground exploration program.” Significant intercepts from the North Limb and nose of the S2 Fold Nose include 12.32 grams per tonne (“gpt”) over 9.3 m, including 27.7 gpt over 3.3 m in 830-044, 5.57 gpt over 11.6 m in 750-045 and 11.72 gpt over 9.7 m, including 28.84 gpt over 1.6 m, in 790-056. These results were obtained in areas near the 890 Level along strike of existing resource blocks. Significant intercepts from the South Limb near the 790 Level include 12.85 gpt over 5.4 m, including 23.50 gpt over 3.0 m, in 790-150, 3.79 over 8.3 m in 790-152, 23.73 gpt over 5.0 m, including 98.40 gpt over 1.0 m, in 790-153, 7.82 over 3.6 m in 790-156 and 4.08 gpt over 4.0 m in 790-158. Most of the holes were drilled on two cross sections east of existing resource blocks with the mineralized zones remaining open to the east. Drilling below current resource shapes for the Footwall and Ultramafic zones between the 790 and 850 levels also returned significant intersections. Among these intercepts are 6.28 gpt over 4.2 m in 750-013, 38.56 gpt over 3.1 m in 790-089, 14.80 gpt over 4.9 m in 790-114 and 7.10 gpt over 5.50 m in 790-092. Interpretation of the new data suggests mineralization occurs within a series of lenses surrounding the S2 Fold Nose with variable sizes and grades. Tighter-spaced drilling is planned in order to more fully assess the resource potential of both the North and South limbs. Eight widely-spaced holes (4,376 m) were also drilled to explore along the contact between the Timmins and Thunder Creek deposits. No significant gold values were intersected from this drilling. In conjunction with an ongoing surface drill program at the 144 Property, the Company has conducted a review of the geology between the Thunder Creek Deposit and the discovery holes announced 770 metres to the west (see press release issued October 7, 2014). Results of this review indicate that the Thunder Creek Deformation Zone has been offset by local faulting with there being no significant testing below the 700 m level. The review also indicates excellent potential for multiple porphyry intrusions and additional gold mineralization immediately southwest of Thunder Creek along the Thunder Creek-144 Trend. Surface drilling to further evaluate this potential is in progress. Qualified Person The Qualified Person (“QP”) for Lake Shore Gold’s drill program at the Highway 144 Property is Senior Vice-President Exploration, Eric Kallio, P.Geo. who, as a QP, has prepared or supervised the preparation of the scientific or technical information for the property and verified the data disclosed in this press release. Mr. Kallio is an employee of Lake Shore Gold. Quality Control Lake Shore Gold has implemented a quality-control program to ensure best practice in the sampling and analysis of the drill core. Assays have been completed using a standard fire assay with a 30-gram aliquot. For samples that return a value greater than 10 grams per tonne gold, the sample is fire assayed with a gravimetric finish.Select zones with visible gold are tested by pulp metallic analysis. NQ size drill core is saw cut and half the drill core is sampled in standard intervals. The remaining half of the core is stored in a secure location. The drill core is transported in security sealed bags for preparation at ALS Minerals Preparation facility located either in Sudbury, ON, or to Val d’Or Quebec and the pulps are subsequently shipped to the ALS Minerals assay laboratory facility in Val d’Or, Quebec (or rarely in North Vancouver, B.C for fire assay. These ALS Minerals facilities are all registered ISO 9001-2008 (CERT-0051527). The Val d’Or assay laboratory is SCC ISO/IEC 17025:2005 Accredited (#689) and the North Vancouver, BC assay laboratory is also SCC ISO/IEC 17025:2005 Accredited (#579). 2 About Lake Shore Gold Lake Shore Gold is a Canadian-based gold producer that is generating net free cash flow from its wholly owned operations in the Timmins Gold Camp. The Company produces gold from two mines, Timmins West and Bell Creek, with material being delivered for processing to the Bell Creek Mill. In addition to current operations, the Company also has a number of highly prospective projects and exploration targets, all located in and around the Timmins Camp. The Company’s common shares trade on the TSX and NYSE MKT under the symbol LSG. FORWARD-LOOKING STATEMENTS Certain statements in this press release relating to the Company's expected production levels, production growth, exploration activities, potential for increasing resources, project expenditures and business plans are "forward-looking statements" or "forward-looking information" within the meaning of certain securities laws, including under the provisions of Canadian provincial securities laws and under the United States Private Securities Litigation Reform Act of 1995 and are referred to herein as "forward-looking statements." The Company does not intend, and does not assume any obligation, to update these forward-looking statements. These forward-looking statements represent management's best judgment based on current facts and assumptions that management considers reasonable, including that operating and capital plans will not be disrupted by issues such as mechanical failure, unavailability of parts, labour disturbances, interruption in transportation or utilities, or adverse weather conditions, that there are no material unanticipated variations in budgeted costs, that contractors will complete projects according to schedule, and that actual mineralization on properties will be consistent with models and will not be less than identified mineral reserves. The Company makes no representation that reasonable business people in possession of the same information would reach the same conclusions. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. In particular, delays in development or mining and fluctuations in the price of gold or in currency markets could prevent the Company from achieving its targets. Readers should not place undue reliance on forward-looking statements. More information about risks and uncertainties affecting the Company and its business is available in the Company's most recent Annual Information Form and other regulatory filings with the Canadian Securities Administrators, which are posted on sedar at www.sedar.com, or the Company’s most recent Annual Report on Form 40-F and other regulatory filings with the Securities and Exchange Commission. FOR FURTHER INFORMATION PLEASE CONTACT: Tony Makuch President & CEO (416) 703-6298 Mark Utting Vice-President, Investor Relations Lake Shore Gold (416) 703-6298 3 Timmins Deposit - Significant Assay Table- October 2014 Hole # Easting Dip Azimuth Length From To Width Grade Zone (gpt) 750 Level 750-013 -42 FW type Zone UM type Zone UM type Zone 750-014 -49 FW 2B Zone FW 2 Zone UM type zone Altered sediments Qtz-tm vein in sediments 750-015 -55 UM type Zone Qtz-tm vein in sediments Qtz-tm vein in sediments Altered sediments 750-036 -62 FW type Zone UM type Zone UM type Zone Qtz-tm vein in sediments 750-043 -64 FW type new UM Zone Altered sediments Altered sediments 750-044 -72 FW type 750-045 -80 UM type Zone includes 790 Hangingwall Drift 790-057 -38 UM type Zone 790-056 -30 FWtype Zone UM type Zone UM type Zone includes includes UM type Zone 4 Hole # Easting Dip Azimuth Length From To Width Grade Zone (gpt) 790-058 -49 UM type Zone UM type Zone 790-074ext -25 UM type Zone includes UM type Zone 790-076 -11 FW2/FW1E Zone 790-092 -38 UM type Zone 790-089 -35 FW1E Zone UM/sed type Zone UM/sed type Zone UM/sed type Zone includes UM/sed type Zone 790-096 -54 UM type Zone 790-114 -41 FW type includes FW type UM type Zone includes Qtz-tm vein in sediments UM type Zone UM type Zone old Nose Drift 790-098 0 97 S2 Zone includes 790-099 0 90 S2 Zone 790-107 -45 90 S2 Zone 790-106 -45 97 S2 Zone includes 790-150 -35 69 S2 Zone includes S2 Zone 790-152 0 57 S2 Zone includes S2 Zone 790-153 -13 54 S2 Zone includes S2 Zone 5 Hole # Easting Dip Azimuth Length From To Width Grade Zone (gpt) 790-156 18 99 S2 Zone includes S2 Zone 790-158 -18 90 S2 Zone 830 Ramp cut out 830-042 -40 FW1E Zone UM type Zone 830-044 -40 FW type Zone UM type Zone UM type Zone includes Altered sediments Altered sediments 830-045 -51 FW type Zone New UM Zone UM type Zone 2 UM type Zone 3 Notes: 1. Holes 790-100 to 105 and 790-110 to 113 returned either low grade or no significant assays. 2. Holes 830-047 to 050 and 830-087 to 090 returned no significant values. 3. Holes 790-140 and 790-141 returned either low grade or no significant assays. 4. All assays are reported uncut. 5. Only drill widths reported at this time. 6 Figure 1. Timmins Deposit 790 Level Plan (Results from S2 Fold Nose Drilling) 7 Figure 2. Cross Section (780 to 1000 m levels) Showing Results of S2 Fold Nose Drilling 8 Figure 3. Gold Mineralization Southwest of Thunder Creek – 765 Level 9 Figure 4. 3D View: Thunder Creek – 144 Trend 10
